Citation Nr: 1334579	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for a disability rating greater than 50 percent for his service-connected PTSD.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.
 
In a statement accompanying his March 2011 Substantive Appeal (on VA Form 9), the Veteran maintained that he was unemployed and unable to work because of his service-connected PTSD.  The Board finds that this evidence raises a TDIU claim.  When a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, the TDIU claim is included in the Veteran's appeal. 

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Throughout the appeal period, the competent evidence reflects that Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas. 

 
CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in an October 2009 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's pertinent military service records, service treatment records and post-service private counseling records have been secured.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  The RO provided the Veteran a VA examination in May 2010 with respect to the issue of entitlement to a disability rating in excess of 50 percent for PTSD.  

The Veteran argued in his July 2010 notice of disagreement that the May 2010 VA examination was inadequate for rating purposes because the examiner had difficulty asking questions and seemed to be confused with the paperwork.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Further, the Veteran maintains that "almost all the information submitted by the MES examiner is either incorrect or taken out of context."  In a statement accompanying his Form 9 appeal filed in March 2011, the Veteran also specifically notes that the examiner incorrectly stated that the Veteran does not experience panic attacks or thoughts of harming either himself or others.  

As a result, the Veteran was given second VA examination in December 2011.  The examiner made all required findings and fully described the current extent of the Veteran's PTSD disability.  

Both the July 2010 and December 2011 VA examinations were adequate, as they were performed by competent medical professionals - both VA examiners were clinical psychologists - and the reports of those examinations contain the findings needed to determine whether the rating for the service-connected psychiatric disorder should be increased.  Both examinations considered the Veteran's records, statements and reported history.  And aside from the specific factual discrepancies noted by the Veteran, both examination reports describe similar symptoms of the Veteran's PTSD and come to consistent conclusions as to the current severity of the Veteran's service-connected disability based on a thorough assessment of the Veteran's symptoms.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a).  Further, the examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.   Accordingly, the Board finds that both the July 2010 and December 2011 examinations were an adequate basis on which to adjudicate the Veteran's claim, and VA has satisfied its duty to assist the Veteran in this regard.  

II.  Increased Rating Claim

The Veteran seeks an increased evaluation for service-connected PTSD, contending that manifestations of that disability are more severe than presently evaluated and productive of a greater degree of impairment than is reflected by the schedular evaluation now assigned.  For the reasons that follow, the Board concludes that an increased rating in excess of 50 percent is not warranted.
  
Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's service-connected PTSD is presently assigned a 50 percent disability rating under the Ratings Schedule.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The Veteran was granted service connection in a December 2004 rating decision with an evaluation of 50 percent.  He filed his current claim for an increased rating for PTSD in October 2009.

The relevant medical evidence of record consists of VA examination reports, Vet Center clinical notes, and lay statements from the Veteran and his representative.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the current criteria for a 50 percent disability rating.

In an October 2008 entry, he expressed anxiety and fear about attending his first reunion with fellow Army service members.  The clinical notes also reflect that the Veteran experienced some suicidal thoughts.  In a November 2008 entry, the Veteran reported learning that two of his friends took their own lives and that the event made him think about killing himself.  But he also expressed a recognition of how much that decision would hurt his family.  A February 2009 entry notes that the Veteran "has a shortened sense of the future and thinks that when it is his time God will take him so why worry about it."  

In a March 2009 entry, the Veteran expressed frustration with his superiors at work "which just seems to be getting worse."  He also mentioned having misunderstandings with other family members and expressed a reluctance to confide in his wife about his personal burdens.  A July 2009 treatment record notes that "his employees were avoiding him and [the Veteran] knew that he was not doing well."  He mentioned taking time off from work and drinking "a lot" during the past month.  In an August 2009 note, he again mentions having conflict with work supervisors and experiencing depression after attending recent funerals.  But he also states that he stopped drinking and was having more appropriate interactions with family members.  In a September 2009 record, the Veteran became emotional upon reflecting on combat troops returning from Iraq and describing the guilt he felt from the emotional toll his own combat service took on his mother. 

The May 2010 VA examination report reveals that the Veteran experienced anxiety in crowds and in the dark two to three times a year.  He also reported experiencing flashbacks triggered by such things as helicopters and firecrackers, and stated the flashbacks occurred twice in the last year, with each episode lasting about five minutes.  The Veteran also reported experiencing angry outbursts once a week during the past year before switching to new medication.  Since receiving the new medication, the Veteran stated the angry outbursts occurred two or three times in the last couple of months.  He reports mild depressive symptoms that occur about once a month while visiting his counselor.  The Veteran also reported that within the last 12 months, he got "aggravated" and left work 5 times, being off work up to 2 days. 

The examination report stated that the Veteran denied experiencing memory loss or problems with concentration.  The report noted no impairment of thought processes or communication, and the Veteran did not have delusions or hallucinations.  The VA examination report goes on to state that the Veteran denied suicidal ideation or homicidal thoughts, but he did engage in passive risk-taking activities such as motorcycle racing with no conscious intent to take his life and enjoyed experiencing pain.  The Veteran had no obsessive or ritualistic behavior that interfered with routine activities, but the report noted that the Veteran had one shotgun close to his bed; he did not like people behind him and doesn't like noisy crowds.  The Veteran reported having no panic attacks in the last three to four years.  He maintains basic hygiene, slept about six hours a night with nightmares experienced about once a month.  At the time of the examination, he was employed full-time as a supervisor and has worked part-time as a pastor for the last 18 years.  The Veteran experienced some social isolation, but reported having a good relationship of his wife of 43 years, two children and seven grandchildren.  He denied any drug use and stated he has not had alcohol since the early 1990s.  

The psychologist diagnosed the Veteran with PTSD and assigned him a GAF score of 58 and noted that the Veteran did not contend that he was unemployed as a result of PTSD.  In summary, the examiner stated that the Veteran's symptoms made it more difficult for him to have social relationships, although he also noted the Veteran had a relatively good level of functioning reflected by his pastorship of a church for the past 18 years and positive relationship with his wife, children and grandchildren.  The examiner stated that the Veteran continued to struggle internally, creating times when he isolated himself from others to process his feelings.  When discussing the effects of the Veteran's PTSD on occupational and social functioning, the examiner acknowledged the Veteran's anxiety in crowds and in the dark, his history of flashbacks, and the angry outbursts that lessened in frequency after a change in medication, and history of counseling visits that often result in the Veteran experiencing a depressed mood.  The examiner concluded by stating that the Veteran's prognosis for PTSD was good, he was doing better on his current set of medications and he made improvements in the last few years.

In his March 2011 statement, the Veteran reported both suicidal and homicidal ideations as well as daily panic attacks, and stated that he was no longer employed as a construction supervisor, left his employment five times during the last year due to his symptoms, and was no longer able to work due to his PTSD. 

The Veteran was afforded another VA examination in December 2011.  The psychologist diagnosed the Veteran with (1) PTSD, chronic, moderate; (2) depressive disorder, "N[ot] O[therwise] S[pecified]"; and (3) bereavement and assigned a GAF score of 70.  The examiner noted that it was possible to differentiate the symptoms attributable to each diagnosis, and he detailed the Veteran's various PTSD-related symptoms as anxiety, difficulty maintaining effective work and social relationships and difficulty adjusting to stress.  

The Veteran experienced distressing memories, disturbing dreams, flashbacks irritability and anger.  He avoids conversations about his experiences in Vietnam and avoids certain situations.  He indicated initial and middle insomnia, sleeping four hours a night; hypervigilance and a heightened startle response.   

The Veteran reported experiencing suicidal thoughts in May 2009, which he said was related to the stress of work.  The Veteran last worked as a construction supervisor in 2010, but elected to take early retirement after 24 years of employment because of interpersonal conflicts with other supervisors and difficulty in adjusting to stress.  The examiner noted that the Veteran had a positive, supportive relationship with his wife of 44 years and two adult children, and mentioned the Veteran's work as a pastor and member of a motorcycle club composed of Texas veterans.  His personal activities include custom-painting motorcycles and tending to an 85-acre farm.  While the Veteran denied any history of arrests or legal charges, he did report threatening to kill a young man responsible for impregnating the his granddaughter.

Based on these findings, the examiner summarized the Veteran's level of occupational and social impairment as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner went on to state that the "level of impairment is so low" that differentiating the portions of occupational and social impairment due to each diagnosed mental disorder would be negligible.  He noted that the Veteran was able to engage in constructive work-related activities, such as his church pastorship and work on his farm, and was capable of managing his financial affairs with his wife.  Socially, the examiner noted the Veteran's positive marriage and family relationships and involvement in the motorcycle club, as well as his intermittent interpersonal conflicts with supervisors and co-workers that led the Veteran to take early retirement.

The evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 50 percent under DC 9411, because his PTSD symptoms were not productive of occupational and social impairment with deficiencies in most areas. 38 C.F.R. § 4.130, Diagnostic Code 9411.  While the Veteran has reported or exhibited some of the symptoms of a 70 percent rating - most notably, self-reported symptoms of daily panic attacks and frequent suicidal ideation - he is not experiencing deficiencies in most areas because of these symptoms.  To the contrary, the Veteran's most recent examination summarized the level of social and occupational impairment as due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The Veteran has also been given GAF scores of 58 and 70, which represent mild to moderate symptoms with mild or moderate difficulty in social and occupational activities.  The Veteran's GAF scores are consistent with the overall disability picture reflected by the Veteran's record.  

The Veteran has a consistent history of maintaining an appropriate physical appearance and hygiene and did not observe obsessional rituals that interfered with routine activities of daily life.  To the contrary, the record shows that the Veteran experiences a relatively healthy and stable family and social life.  He has been married to the same wife for more than four decades and reports a good relationship with his two adult children and seven grandchildren.  The Veteran reported some interpersonal conflicts during the final year at his last place of employment which indicated a difficulty adapting to stressful circumstances.  But the record also showed that during this same period, the Veteran maintained a social network through involvement in a motorcycle club and pastored a church.  

The record shows that the Veteran has reported suicidal thoughts on occasion; however, it is significant that he has denied any intent to harm himself and has made no suicide attempts.  

The Veteran also is capable of managing his own affairs with only limited impairments.  The Veteran had a 24-year employment history working as a construction supervisor in charge of overseeing employees before retiring early due to intermittent interpersonal conflicts with other supervisors.  During his December 2011 examination, the examiner noted that the Veteran otherwise reported being able to perform his job well.  The Veteran also maintains the grounds of an 85-acre family farm he shares with his wife.  He manages his family's finances and denies a history of spending sprees or bankruptcies.  And he is pastor to a congregation.  There is no evidence that he requires any assistance in the activities of daily living.

The Veteran's representative noted in a July 2012 Informal Hearing Presentation that the Veteran's medical history reveals hospitalizations.  However, the Veteran's record does not reflect any hospitalizations.  The Veteran has exhibited depressed mood - particularly during his private counseling sessions - but it does not appear that this has impaired his ability to function independently.  The evidence of record does not reflect that the Veteran suffered from any speech disorders, memory problems or spatial disorientation.  Throughout the rating period, he was found to have normal thought processes; no delusions or hallucinations; and no inappropriate behavior or disorientation.  Therefore, the Board finds that the Veteran did not meet the criteria for a 70 percent disability rating for his PTSD.

Furthermore, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his PTSD.  As discussed above, the Veteran has been married to the same woman for over four decades, reports a good relationship with his family, maintains a social network through his involvement in a motorcycle club, and continues to pastor a church.  The overall evidence of record reveals that the Veteran had some occupational impairment due to his PTSD symptoms.  However, the Board finds that the severity of the Veteran's PTSD symptoms do not reflect total occupational and social impairment warranting a 100 percent disability rating.

The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology has not been shown. 

The evidence in this case does not show that the Veteran has manifestations of his service-connected PTSD that are not contemplated by the rating criteria or such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria contemplate the Veteran's PTSD symptoms, as well as those which are not listed but cause a level of occupational and social impairment.  Therefore, a further analysis under Thun v. Peake, 22 Vet App 111 (2008) and referral for consideration of 38 C.F.R. § 3.321(b)(1) are not warranted. 

In sum, the preponderance of the evidence is against the Veteran's claim for a disability rating for PTSD in excess of 50 percent.  There is no doubt to be resolved, and an increased rating is not warranted.


ORDER

A disability rating in excess of 50 percent for PTSD is denied.


REMAND

In a March 2011 statement, the Veteran wrote that he is no longer employed, he had great difficulty at his last place of employment during the final year due to symptoms of his PTSD, he had to take leaves of absence five times because of the stress caused by his symptoms, and he is now unable to work due to his PTSD.  A claim for TDIU is therefore included with the present appeal.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In the case of a claim for TDIU, the duty to assist requires that VA obtain a medical examination which includes an opinion on what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995); Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  The Board finds a VA examination is required to determine whether the Veteran's service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation, in light of the Veteran's education, location, work experience and training.  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c) (4); 38 U.S.C.A. § 5103A (d).

The Veteran is service-connected for PTSD, tinnitus, hearing loss and erectile dysfunction, for a combined rating of 60 percent.  He currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him notice of the information and evidence necessary to establish entitlement to TDIU benefits, together with an opportunity to respond.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination regarding the claim of for TDIU.  The claims folder and all pertinent records should be made available to and reviewed by the examiner. All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (PTSD, bilateral hearing loss, tinnitus and erectile dysfunction), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.
 
4.  After the above actions and development have been completed, readjudicate the claim for entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplement Statement of the Case and afforded an opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


